DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by See et al. (US 2018/0331714 A1).
(1) Regarding claims 1 and 11:
See discloses an electronic device comprising: 

a plurality of antennas respectively installed in a plurality of locations spaced from each other in the housing (As further depicted in FIG. 1, connected to each of the antennas at each of the top and bottom ends of a housing 101 of the wireless device 100, para. 0028; The antennas 332, 334 and the antennas 312, 314 are disposed remotely from each other, e.g., at opposite ends of the wireless device from each other (i.e., the antennas 332, 334 at one end and the antennas 312, 314 at the opposite end), para. 0040); 
a communicator configured to transmit and receive a communication signal through the antenna (front-end filtering sections 350 and 370 which include transceivers, filters, amplifiers, and so on, to process wireless signals received from the antennas, or to generate signals to be transmitted via the antennas, para. 0038); and 
at least one processor (controller 382 in figure 3) configured to: 
select a combination of two or more antennas having a relatively higher quality out of the plurality of antennas based on a transmission and reception quality of the communication signal (a controller (such as the controller 382 of FIG. 3) is configured to establish the paths between the at least one transceiver and the multiple antennas based on determined respective performance metrics of the multiple antennas, para. 0057); and 
control the communicator to transmit and receive the communication signal through the selected combination of antennas (routing 620 signals between the at least 
(2) Regarding claims 2 and 12:
See further discloses the at least one processor is configured to select a combination of antennas having a relatively lower degree of mutual interference out of the plurality of antennas (concurrent processing of multiple wireless signals can, if not managed properly, result in degraded performance, e.g., increased interference and noise level resulting from the simultaneous transmission or reception of multiple wireless signals by a wireless device, para. 0002; based on measured performance of the antennas, or measured interference levels (e.g., inter-modulation interference resulting from the interaction of other wireless signals transmitted or received via the antenna 314), para. 0043).
(3) Regarding claim 5:
See further discloses the housing has a rectangular shape, and the plurality of antennas comprises an antenna located adjacently to each corner of the housing (as shown in figure 1, antennas 332, 334 and the antennas 312, 314 are disposed remotely from each other, e.g., at opposite ends of the wireless device from each other (i.e., the antennas 332, 334 at one end and the antennas 312, 314 at the opposite end), para. 0040).
(3) Regarding claims 7 and 15:

a switch arranged between the antenna and the communicator (antenna diversity switch 320 and 340 in figure 3, para. 0042), 
wherein the at least one processor is configured to control the switch to connect the antenna, which is included in the selected combination of antennas, out of the plurality of antennas to the communicator (the switch 320 is a 3.times.3 port antenna diversity switch that implements controllable selection (e.g., via a controller 382, which may be included with a modem device 380 of the wireless device 300) of conductive paths between one or more modules connected to the transceiver 352, para. 0042; the controller 382, for example, may control or actuate the antenna diversity switch 320 to establish a conductive/connective path between the switch 320 and either of the antennas 332 or 334, para. 0043).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over See et al. (US 2018/0331714 A1) in view of Sharma (US 2019/0132013 A1).
See discloses all subject matter of claim 1, but fails to disclose the antenna and the communicator are integrally provided.
However, Sharma discloses an integrated circuit comprising a transmitter, a radio frequency antenna and a network link controller (para. 0011, claim 10).
It is desirable for the antenna and the communicator are integrally provided because it reduces connection between circuit and size of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Sharma in the device of See for the benefit of reducing connections between circuit and size of the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over See et al. (US 2018/0331714 A1) in view of Clevorn et al. (US 2014/0220902 A1).
See discloses all subject matter of claim 1, and further discloses the controller is configured to cause the at least one antenna diversity switch to establish the conductive paths between the at least one transceiver and the multiple antennas based on a respective signal interference level of each of the multiple antennas (para. 0006); but fails to disclose the at least one processor is configured to attempt to select a new combination of antennas when a quality of a communication signal transmitted and received through the previously selected combination of antennas is a predetermined standard or lower.

It is desirable for a device to attempt to select a new combination of antennas when a quality of a communication signal transmitted and received through the previously selected combination of antennas is a predetermined standard or lower because it adaptively maintain the level of quality of communication signal and reduces data lose.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Clevorn in the device of See for the benefit of maintaining the level of quality of communication signal and reduces data lose.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over See et al. (US 2018/0331714 A1) in view of Tsai et al. (US 2007/0047560 A1).
See discloses all subject matter of claim 1, and further discloses the controller is configured to cause the at least one antenna diversity switch to establish the conductive paths between the at least one transceiver and the multiple antennas based on a respective signal interference level of each of the multiple antennas (para. 0006); but fails to disclose the at least one processor is configured to attempt to select a new combination of antennas when predetermined time elapses after the transmission signal is transmitted and received through the previously selected combination of antennas.

It is desirable for the at least one processor is configured to attempt to select a new combination of antennas when predetermined time elapses after the transmission signal is transmitted and received through the previously selected combination of antennas because it prevents deterioration of communication channel over time and prevent data loss.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Tsai in the device of See for the benefit of preventing of communication channel over time and prevent data loss.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over See et al. (US 2018/0331714 A1) in view of Keskitalo et al. (US 7,403,748 B1).
See discloses all subject matter of claim 1, and further discloses the controller is configured to cause the at least one antenna diversity switch to establish the conductive paths between the at least one transceiver and the multiple antennas based on a respective signal interference level of each of the multiple antennas (para. 0006); but fails to disclose the at least one processor is configured to control the communicator to transmit a communication signal, which the plurality of antennas requests for connection for communication; and measure a transmission quality of the plurality of antennas based on a feedback signal to the communication signal.

It is desirable to control the communicator to transmit a communication signal, which the plurality of antennas requests for connection for communication; and measure a transmission quality of the plurality of antennas based on a feedback signal to the communication signal because it provides higher transmission gain (col. 7, lines 66-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Keskitalo in the device of See for the benefit of improving the transmission gain.

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tsai et al. (US 10,903,883 B2) discloses an antenna selection based on sensors.
Yu et al. (US 9,444,540 B2) discloses a system and method for performing antenna transmit diversity.
Fukagawa et al. (US 2010/0120379 A1) discloses a MIMO communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/13/2021